DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. US 11,217, 674 B2; hereinafter Patent/674 in view of Kagawa et al. (WO 2012/077617 A published 02/14/2012; hereinafter all figure and paragraphs are referenced to US equivalent Kagawa et al. US 2013/0285140 A1).

Patent US 11, 217,674 B2
Current Application
Claim 1, A semiconductor device comprising: 

a semiconductor layer of a first conductivity type formed with a first trench, 

the semiconductor layer having a flat surface portion with no trench; 

a gate insulating film formed in the first trench; 

a gate electrode buried in the first trench via the gate insulating film; 

a source region of the first conductivity type disposed in a manner exposed on a surface of the semiconductor layer and contacting a first part of a side face of the first trench; 


a channel region of a second conductivity type disposed on the source region on a back surface side relative to the semiconductor layer, in a manner contacting the source region and a second part of the side face of the first trench; 

a drain region of the first conductivity type disposed on the channel region on the back surface side relative to the semiconductor layer, in a manner contacting the channel region and a bottom face of the first trench; 

an active region that forms a channel in the channel region to perform a transistor operation; 

an outer peripheral region disposed around the active region, 

the outer peripheral region and the active region being continuous with each other on the flat surface portion of the semiconductor layer; 

a source electrode formed over the active region and the outer peripheral region, 


and surface insulating films isolated in pieces in a cross sectional view and formed on the semiconductor layer and covered by the source electrode, 












and a thickness of at least one of the surface insulating films over the active region in a perpendicular direction from a surface of the flat surface portion of the semiconductor layer to a bottom of the source electrode being thinner than a thickness of some of the surface insulating films over the outer peripheral region in a perpendicular direction from the surface of the flat surface portion of the semiconductor layer to an upper surface of said some of the surface insulating films, 


wherein the source electrode includes a contact portion formed in the surface insulating films at the outer peripheral region, and the contact portion is formed at the same planar level with an upper surface of the gate electrode and is not in direct contact with the source region.
Claim 30, A semiconductor device comprising: 

a semiconductor layer of a first conductivity type formed with a first trench, 

the semiconductor layer having a flat surface portion with no trench; 

a gate insulating film formed in the first trench; 

a gate electrode buried in the first trench via the gate insulating film; 

a source region of the first conductivity type disposed in a manner exposed on a surface of the semiconductor layer and contacting a first part of a side face of the first trench; 


a channel region of a second conductivity type disposed on the source region on a back surface side relative to the semiconductor layer, in a manner contacting the source region and a second part of the side face of the first trench; 

a drain region of the first conductivity type disposed on the channel region on the back surface side relative to the semiconductor layer, in a manner contacting the channel region and a bottom face of the first trench; 

an active region that forms a channel in the channel region to perform a transistor operation; 

an outer peripheral region disposed around the active region, 

the outer peripheral region and the active region being continuous with each other on the flat surface portion of the semiconductor layer; 

a source electrode formed over the active region and the outer peripheral region, 


and surface insulating films isolated in pieces in a cross sectional view and formed on the semiconductor layer and covered by the source electrode, 

and a first distance from a surface of the semiconductor layer to an uppermost surface of some of the surface insulating films adjacent to the gate electrode stacked over the active region in a perpendicular direction being shorter than a second distance from the surface of the semiconductor layer to an uppermost surface of some of the surface insulating films stacked over the outer peripheral region in a perpendicular direction, 















wherein the source electrode includes a contact portion formed in the surface insulating films at the outer peripheral region, and the contact portion is formed at the same planar level with an upper surface of the gate electrode and is not in direct contact with the source region.




	Patent/674 does not explicitly disclose that a first distance from a surface of the semiconductor layer to an uppermost surface of some of the surface insulating films adjacent to the gate electrode stacked over the active region in a perpendicular direction being shorter than a second distance from the surface of the semiconductor layer to an uppermost surface of some of the surface insulating films stacked over the outer peripheral region in a perpendicular direction.


    PNG
    media_image1.png
    518
    767
    media_image1.png
    Greyscale


	Kagawa (Fig. 14) discloses a first distance (“first distance”) from a surface of the semiconductor layer (2) to an uppermost surface of some of the surface insulating films (8) adjacent to the gate electrode (7) stacked over the active region in a perpendicular direction being shorter than a second distance (“second distance”) from the surface of the semiconductor layer (2) to an uppermost surface of some of the surface insulating films stacked over the outer peripheral region in a perpendicular direction (See annotated Fig. 14),
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Patent/674 in view of Kagawa such that a first distance from a surface of the semiconductor layer to an uppermost surface of some of the surface insulating films adjacent to the gate electrode stacked over the active region in a perpendicular direction being shorter than a second distance from the surface of the semiconductor layer to an uppermost surface of some of the surface insulating films stacked over the outer peripheral region in a perpendicular direction in order to reduce contact resistance between the protective diffusion layer and the protective contact and preventing breakdown of the gate insulating film [0085].

Claim 31 is similarly rejected over Claim 2 of patent/674 in view of Imaizumi.
Claim 32 is similarly rejected over Claim 3 of patent/674 in view of Imaizumi.
Claim 33 is similarly rejected over Claim 4 of patent/674 in view of Imaizumi.
Claim 34 is similarly rejected over Claim 5 of patent/674 in view of Imaizumi.
Claim 35 is similarly rejected over Claim 6 of patent/674 in view of Imaizumi.
Claim 36 is similarly rejected over Claim 7 of patent/674 in view of Imaizumi.
Claim 37 is similarly rejected over Claim 8 of patent/674 in view of Imaizumi.
Claim 38 is similarly rejected over Claim 9 of patent/674 in view of Imaizumi.
Claim 39 is similarly rejected over Claim 10 of patent/674 in view of Imaizumi.
Claim 40 is similarly rejected over Claim 11 of patent/674 in view of Imaizumi.
Claim 41 is similarly rejected over Claim 12 of patent/674 in view of Imaizumi.
Claim 42 is similarly rejected over Claim 13 of patent/674 in view of Imaizumi.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claim(s) 30-37, 39 is/are rejected under pre-AIA  35 U.S.C. 102 (a, e) as being anticipated by Kagawa et al. (WO 2012/077617 A published 02/14/2012; hereinafter all figure and paragraphs are referenced to US equivalent Kagawa et al. US 2013/0285140 A1).


    PNG
    media_image1.png
    518
    767
    media_image1.png
    Greyscale

Regarding Claim 30, Kagawa (Fig. 14) discloses a semiconductor device comprising: 
a semiconductor layer (2) of a first conductivity type (n) formed with a first trench (5), the semiconductor layer having a flat surface portion (see annotated Fig. 14) with no trench; 
The Examiner notes that since the Applicant did not define metes and bounds of a portion except that there is no trench, the Examiner selection a portion of layer 2 that satisfies the claim limitation 
a gate insulating film (6) formed in the first trench (5); 
a gate electrode (7) buried in the first trench (5) via the gate insulating film (6); 
a source region (4) of the first conductivity type (n) disposed in a manner exposed on a surface of the semiconductor layer (2) and contacting a first part of a side face (top side face) of the first trench (5); 
a channel region (“inversion channel”) of a second conductivity type (p) disposed on the source region (4) on a back surface side relative to the semiconductor layer (3), in a manner contacting the source region (4) and a second part of the side face of the first trench (trench for the gate) [0044]; 
a drain region (region of substrate 1 and layer 2 next to drain contact 10) of the first conductivity type (n) disposed on the channel region on the back surface side relative to the semiconductor layer (2), in a manner contacting the channel region and a bottom face of the first trench (5); 
an active region (MOSFET Cell array except 40) that forms a channel in the channel region (“inversion channel”) to perform a transistor operation; 
an outer peripheral region (outermost peripheral protective contact region 40) disposed around the active region [0079], the outer peripheral region (40) and the active region being (MOSFET Cell array except 40) continuous with each other on the flat surface portion of the semiconductor layer (see annotated Fig. 14); 
a source electrode (9) formed over the active region and the outer peripheral region (40), and surface insulating films (8) isolated in pieces in a cross sectional view and formed on the semiconductor layer (2) and covered by the source electrode (4), and a first distance (“first distance”) from a surface of the semiconductor layer (2) to an uppermost surface of some of the surface insulating films (8) adjacent to the gate electrode (7) stacked over the active region in a perpendicular direction being shorter than a second distance (“second distance”) from the surface of the semiconductor layer (2) to an uppermost surface of some of the surface insulating films stacked over the outer peripheral region in a perpendicular direction (See annotated Fig. 14), wherein 
the source electrode (9) includes a contact portion (contact portion) formed in the surface insulating films (8) at the outer peripheral region, and 
See a contact portion region in annotated Fig. 14 in between surface insulating films (8)  in outer peripheral region.
the contact portion (contact portion) is formed at the same planar level with an upper surface of the gate electrode (7) and is not in direct contact with the source region (4).
The Examiner notes that since Applicant did not specifically indicate metes and bounds of a contact portion beyond that is a part of source electrode, formed in the surface insulating films, formed at the same planar level with upper surface of the gate electrode and is not in direct contact with source region. The Examiner selected a portion of source electrode, as depicted on annotated Fig. 14, that meets all the structural limitations of Claim 1.

Regarding Claim 31, Kagawa (Fig. 14) discloses the semiconductor device according to claim 30, further comprising: 
a contact hole (see gaps in 8) formed in the surface insulating films (8), and the source electrode (9) is fulfilled in the contact hole (see gaps in 8).


Regarding Claim 32, Kagawa (Fig. 14) discloses semiconductor device according to claim 31, further comprising: 
a channel contact region (region between 4) of the second conductivity type (p 0034] selectively disposed on a surface side relative to the semiconductor layer (2) so that the channel contact region (region between 4) is electrically connected with the channel region (4), wherein 
the source electrode (9) is electrically connected with the source region (4) and the channel contact region (region between 4)  . 

Regarding Claim 33, Kagawa (Fig. 14) discloses the semiconductor device according to claim 32, wherein 
cells forming the semiconductor device are structured as a stripe shape.
The Examiner notes that a stripe shape is interpreted under broadest reasonable interpretation. See at least in cross section of Fig. 14


Regarding Claim 34, Kagawa (Fig. 14) discloses semiconductor device according to claim 33, further comprising 
a gate pad (7) formed at a region proximity to an outer edge line of the semiconductor device in a plan view (Fig. 1) . 

Regarding Claim 35, Kagawa (Fig. 14) discloses semiconductor device according to claim 34, wherein the gate electrode (7) is a material containing poly-silicon [0061]. 

Regarding Claim 36, Kagawa (Fig. 14) discloses the semiconductor device according to claim 35, wherein an impurity material forming the channel region of the second conductivity type is an aluminum [0053 Kagawa]. 


Regarding Claim 37, Kagawa (Fig. 14) discloses the semiconductor device according to claim 35, wherein the semiconductor layer [2] is made of a material including SiC, GaN, or diamond [0034 Kagawa].

Regarding Claim 39, Kagawa (Fig. 14) discloses the semiconductor device according to claim 37, wherein the gate insulating film is made of a material including SiO2 [0061 Kagawa]. 


Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kagawa et al. (WO 2012/077617 A; hereinafter all figure and paragraphs are referenced to US equivalent Kagawa et al. US 2013/0285140 A1) in view of Matsuura et al. (Us 2011/0215399 A1)
Regarding Claim 38, Kagawa (Fig. 14) discloses the semiconductor device according to claim 35, wherein the first distance is smaller than or equal to 5000 Å.
Kagawa (Fig. 14) does not explicitly disclose the first distance is smaller than or equal to 5000 Å.
Matsuura (Fig. 17) discloses the first distance is smaller than or equal to 5000 Å. [0113] for properly insulating gate electrode from source metal.
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Kagawa in view of Matsuura such that a the thickness of the at least one of the surface insulating films is smaller than or equal to 5000 Ang in order properly insulating gate electrode from source metal and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).



Claim 40-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kagawa et al. (WO 2012/077617 A; hereinafter all figure and paragraphs are referenced to US equivalent Kagawa et al. US 2013/0285140 A1) in view of Iwamuro (US 2009/0114923 A1).
Regarding Claim 40, Kagawa (Fig. 14) discloses the semiconductor device according to claim 39.
Kagawa (Fig. 14) does not explicitly disclose 
inverter circuit.
	Iwamuro discloses inverter circuit for the purpose to be used in power converters various industrial machines [0077].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Kagawa in view of Iwamuro such that semiconductor device is an inverter circuit in order to be used in power converters various industrial machines [0077].


Regarding Claim 41, Kagawa (Fig. 14) in view of Iwamuro discloses a power module including the inverter circuit according to claim 40. [0077].


Regarding Claim 42, Kagawa (Fig. 14) in view of Iwamuro discloses a electric automotive part including the power module according to claim 41. [0077]







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/           Examiner, Art Unit 2891       

/MATTHEW C LANDAU/           Supervisory Patent Examiner, Art Unit 2891